      Case 3:20-cv-00213-RAH-SRW Document 19 Filed 02/08/21 Page 1 of 6



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                             EASTERN DIVISION


PAMELA HOWARD,                       )
                                     )
      Plaintiff,                     )
                                     )
                                     )
                                     )
V.                                   )   CASE NO.: 3:20-cv-00213-RAH-SRW
                                     )         UNOPPOSED
IVY CREEK OF TALLAPOOSA,             )
LLC d/b/a LAKE MARTIN                )
COMMUNITY HOSPITAL,                  )
                                     )
      Defendant.                     )
                                     )

              PLAINTIFF’S MOTION TO AMEND COMPLAINT

       COMES NOW the Plaintiff and moves the Court to amend her Complaint a

second time and as grounds, says as follows:

      1.     The Plaintiff’s original Complaint alleged claims against “Lake Martin

Community Hospital” for a COBRA notice violation and statutory penalty claim for

failure to provide plan documents under ERISA. Plaintiff learned through discovery

responses that “Lake Martin Community Hospital” is a d/b/a for the legal entity Ivy

Creek of Tallapoosa, LLC, an Alabama limited liability company (hereafter “Lake

Martin”). The Plaintiff sought to amend her complaint and leave was granted.



                                         1
      Case 3:20-cv-00213-RAH-SRW Document 19 Filed 02/08/21 Page 2 of 6



      2.     The Plaintiff has just received a plan document on February 4, 2021, and

recently received through discovery responses an administrative services agreement.

Both documents reveal that another entity, UMR, Inc. (hereafter “UMR”), was

responsible, at least in part, for some critical duties related to providing COBRA

notices to participants of the health plan in question. The plan document, a copy of

which is attached to the exhibit attached to this motion makes clear that UMR is the

COBRA Administrator and the administrative services agreement names UMR as a

fiduciary.

      3.     Also, through review of further discovery responses it appears that

certain allegations in the presently filed complaint need to be corrected. For example,

it is unclear when the Plaintiff was actually terminated, but it is clear that she

experienced a reduction of hours after a brain aneurysm. Her medical providers

reported that her insurance was terminated either at the end of March 2019 or during

March 2019. Lake Martin apparently admits that either the reduction in hours or the

loss of insurance was the qualifying event triggering the required COBRA notice in

correspondence sent to the Plaintiff in June 2019.

      4.     It appears at the very least that UMR has liability if there has been a

material breach of duties in the above plan documents and/or gross negligence and/or

intentional misconduct as to the investigation of this matter and performance of duties.



                                           2
      Case 3:20-cv-00213-RAH-SRW Document 19 Filed 02/08/21 Page 3 of 6



Discovery on this will be necessary. Depositions are being scheduled so that the roles

and responsibilities of the two entities can be ascertained.

      5.     The plan document just produced on February 4, 2021, leaves the

Plaintiff to conclude that both entities are responsible for the failure to investigate the

errors caused between the Defendants and the ultimate failure to mail to the Plaintiff

a timely COBRA notice at her last known address. It is clear that Lake Martin was

fully aware of the Plaintiff’s address and so there is a question as to whether or not

that information was communicated to UMR and whether UMR materially breached

its duties or failed to investigate this matter. Documents produced appear to

demonstrate that UMR was using an address for the Plaintiff that related back to 2015

when she was first hired, rather than her current address which had been in place for

well over a year prior to this incident and was known to Lake Martin.

      6.     All matters relating to this furnishing of COBRA notice arise out of a

brain aneurysm suffered by the Plaintiff resulting in her disability as of March 8, 2019.

It is likely that the statute of limitations may well bar the Plaintiff’s claim against

UMR if it is not asserted in the near future. Given the plan documents produced it

appears UMR is a necessary or at least proper party.

      7.     Additionally, it is now known why about $70,000 in airlift charges were

refused given the recent receipt of the plan document, but the refusal is inequitable.

Further it is unknown why certain medical bills were unpaid in March 2019 and are

                                             3
      Case 3:20-cv-00213-RAH-SRW Document 19 Filed 02/08/21 Page 4 of 6



due to be paid. The plan name is now known, and due to the provision of the plan

document, it has been added as well in the amendments proffered so that a proper

judgment may be entered for complete relief.

      8.     Plaintiff respectfully submits that it is in the interest of justice to permit

the Plaintiff to file the Second Amended Complaint attached hereto as Exhibit 1. It is

just and efficient for the Court to have all known parties before it in order to properly

adjudicate this matter. While it may be necessary to extend discovery deadlines, and

other deadlines in this case as a result of this amendment, the delay will not be

significant as issues on this matter are limited. Further, and practically speaking, these

claims are usually resolved by a motion for summary judgment rather than a trial.

      9.     Prejudice to the Plaintiff’s claims is likely if she is not allowed to amend

her complaint and assert claims against UMR, whose fiduciary role was not known to

the Plaintiff or Counsel until recently. Thus, ultimately no prejudice results from this

addition of a party to this litigation, but rather the more efficient use of the litigation

and furtherance of the interests of justice. There are no claims being added to this

litigation, but there are additional allegations due to the uncertainty as to some facts

from the Plaintiff’s viewpoint.

      10.    Plaintiff Counsel has conferred with Defense Counsel regarding this

proposed second amendment and Lake Martin does not oppose the leave being sought



                                             4
      Case 3:20-cv-00213-RAH-SRW Document 19 Filed 02/08/21 Page 5 of 6



in this motion, although it does not agree with all allegations in the Second Amended

Complaint.

                                              Respectfully Submitted,

                                              /s Ariel S. Blocker
                                              Ariel S. Blocker
                                              (ASB-0090-Z82A)

                                              /s M. Clayborn Williams
                                              M. Clayborn Williams
                                              (ASB-9101-A43M)

                                              /s David P. Martin
                                              David P. Martin
                                              (ASB-3500-M68D)

                                              Attorneys for the Plaintiff
                                              Pamela Howard
                                              The Martin Law Group, LLC
                                              P.O. Box 20087
                                              Tuscaloosa, AL 35402
                                              Ph. (205) 343-1771
                                              Fax (205) 343-1781
                                              ariel@erisacase.com
                                              clay@erisacase.com
                                              david@erisacase.com




                                          5
     Case 3:20-cv-00213-RAH-SRW Document 19 Filed 02/08/21 Page 6 of 6



                         CERTIFICATE OF SERVICE
      I hereby certify that on February 8, 2021, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system which will send notification

of such filing to the following:

Mark Allen Treadwell, III
Oliver and Treadwell, LLP
129 West Columbus Street
Dadeville, AL 36853
markallen@olivertreadwell.com

                                             /s Ariel S. Blocker
                                             Ariel S. Blocker




                                         6
